DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaka (US 2005/0077982) in view of Kimura et al. (US 2014/0152146).
With respect to claim 1, Funasaka discloses an acoustic wave device comprising: a piezoelectric film (item 4); and an IDT electrode (item 5) provided on one surface of the piezoelectric film (Fig 2); wherein when a wavelength of an acoustic wave which is determined by an electrode finger cycle of the IDT electrode is represented by λ, a film thickness of the piezoelectric film is about 1.5λ or more and about 3.5λ or less (Paragraph 20).
Funasaka does not disclose a high acoustic velocity member in which an acoustic velocity of a bulk wave propagating therein is higher than an acoustic velocity of an acoustic wave propagating in the piezoelectric film; a low acoustic velocity film laminated on the high acoustic velocity member and in which an acoustic velocity of a bulk wave propagating therein is lower than the acoustic velocity of an acoustic wave 
Kimura et al. teaches a piezoelectric acoustic wave device (Fig 1) including a high acoustic velocity member (items 3a, 3c, 3e, and 3g) in which an acoustic velocity of a bulk wave propagating therein is higher than an acoustic velocity of an acoustic wave propagating in the piezoelectric film (Paragraph 36); a low acoustic velocity film (items 3b, 3d, 3f, and 3h) laminated on the high acoustic velocity member and in which an acoustic velocity of a bulk wave propagating therein is lower than the acoustic velocity of an acoustic wave propagating in the piezoelectric film (Paragraph 36), the piezoelectric film being laminated on the low acoustic velocity film (Fig 1A).
With respect to claim 2, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1. Kimura et al. discloses that the high acoustic velocity member includes a high acoustic velocity support substrate (item 2).
With respect to claim 3, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1. Kimura et al. discloses that a bonding layer provided at a position from the high acoustic velocity support substrate to an interface between the low acoustic velocity film and the piezoelectric film (Paragraph 75).
With respect to claim 4, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 3. Kimura et al. discloses that the bonding layer is provided in the high acoustic velocity support substrate, at an interface between the high acoustic velocity support substrate and the low acoustic velocity film, in the low 
With respect to claim 6, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1. Funasaka et al. discloses a support substrate (item 2). Kimura et al. discloses that the high acoustic velocity member is a high acoustic velocity film provided on the support substrate (Fig 1A).
With respect to claim 7, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 6. Kimura et al. discloses a bonding layer provided at a position ranging from in the high acoustic velocity film to an interface between the low acoustic velocity film and the piezoelectric film (Paragraph 75).
With respect to claim 8, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 7. Kimura et al. discloses that the bonding layer is provided in the high acoustic velocity film, at an interface between the high acoustic velocity film and the low acoustic velocity film, in the low acoustic velocity film, or at the interface between the low acoustic velocity film and the piezoelectric film (Paragraph 75).
With respect to claim 13, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1. Funasaka discloses that the piezoelectric film is made of LiTaO3 (Paragraph 52).
With respect to claim 16, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 6. Funasaka et al. discloses an intermediate layer (item 4) disposed between the high acoustic velocity film and the support substrate (Fig 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Khelif et al. (US 2008/0211602).
With respect to claim 5, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 2.
Funasaka does not disclose that the high acoustic velocity support substrate is a silicon substrate.
Khelif et al. teaches a piezoelectric acoustic wave device in which the high acoustic velocity support substrate is a silicon substrate (Paragraph 24).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the silicon substrate material of Khelif et al. with the device of Funasaka for the benefit of using readily-available materials and processes for the substrate, and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Iwamoto (US 2014/0130319).
With respect to claim 9, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 3.
Funasaka does not disclose that the bonding layer includes one of a metal oxide layer and a metal nitride layer.
Iwamoto teaches a piezoelectric acoustic wave device in which the bonding layer includes one of a metal oxide layer and a metal nitride layer (Paragraph 72).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding materials of Iwamoto with the device of Funasaka for the In re Leshin, 125 USPQ 416).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Iwamoto (US 2014/0139075).
With respect to claim 10, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 3.
Funasaka does not disclose that the bonding layer includes a Ti layer, and a film thickness of the Ti layer is about 0.4 nm or more and about 2.0 nm or less.
Iwamoto teaches a piezoelectric acoustic wave device in which the bonding layer includes a Ti layer, and a film thickness of the Ti layer is about 0.4 nm or more and about 2.0 nm or less (Paragraph 82).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding materials of Iwamoto with the device of Funasaka for the benefit of using readily-available materials and processes for the substrate, and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 11, the combination of Funasaka, Kimura et al., and Iwamoto discloses the acoustic wave device according to claim 10. Iwamoto discloses that the film thickness of the Ti layer is about 0.4 nm or more and about 1.2 nm or less (Paragraph 82).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Watanabe et al. (US 2013/0285768).
With respect to claim 12, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1.
Funasaka does not disclose that the low acoustic velocity film is a film primarily made of one of silicon oxide and silicon nitride.
Watanabe et al. teaches a piezoelectric acoustic wave device in which the low acoustic velocity film is a film primarily made of one of silicon oxide and silicon nitride (Paragraph 72).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the acoustic material of Watanabe et al. with the device of Funasaka for the benefit of better controlling the temperature characteristics of the device (Paragraph 81 of Watanabe et al.).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaka in view of Kimura et al. and Iwashita et al. (US 2002/0145488).
With respect to claim 17, the combination of Funasaka and Kimura et al. discloses the acoustic wave device according to claim 1.
Funasaka does not disclose a high-frequency front end circuit comprising: the acoustic wave device and a power amplifier.
Iwashita teaches a high-frequency front end circuit comprising: the acoustic wave device and a power amplifier (Fig 7).
At the time of effective-filing, it would have been obvious to one of ordinary skill in the art to combine the circuit elements of Iwashita et al. with the acoustic wave device of Funasaka for the benefit of adapting the resonator for use in a cellular phone (Paragraph 76 of Iwashita et al.).
With respect to claim 18, the combination of Funasaka, Kimura et al., and Iwashita et al. discloses the high-frequency front end circuit according to claim 17. Iwashita et al. discloses a communication device comprising: the high-frequency front end circuit; an RF signal processing circuit; and a baseband signal processing circuit (Fig 7; Paragraph 76).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the low acoustic velocity film is made of silicon oxide, the bonding layer is provided at a position in the low acoustic velocity film, the low acoustic velocity film includes a first low acoustic velocity film layer .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837